Title: To Thomas Jefferson from Gideon Granger, 19 December 1804
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dec: 19. 1804.
                  
                  G Granger presents his respectful Compliments to the President & submits to his perusal a vindication of the rights of Innocent Purchasers under the Georgia Grants of 1795
                  Having submitted to the public this view founded on the Constitution and Laws of the Nation he is determined to wait in Silence, the issue of this business.
                  Whatever his opinions and feelings may be he shall studiously avoid taken any active part.
               